IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
RICHMOND DIVISION

UNITED STATES OF AMERICA

v. CRIMINAL CASE NO. 3:18-CR-00127-5
JHON CHRISTOPHER LONG,
Defendant.
M

This matter is before the Court for consideration of a report and recommendation by the
Magistrate Judge regarding the Magistrate Judge’s acceptance of the Defendant’s pleas of guilty
to the specified charges in the pending matter pursuant to a Fed. R. Crim. P. ll proceeding
conducted by the Magistrate Judge with the consent of the Defendant and counsel. It appearing
that the Magistrate Judge made full inquiry and findings pursuant to Rule ll; that the Defendant
was given notice of the right to tile specific objections to the report and recommendation that has
been submitted as a result of the proceeding; and it further appearing that no objection has been
asserted within the prescribed time period, it is hereby

ORDERED that the report and recommendation of the Magistrate Judge is ADOPTED

and the Defendant is found guilty of Count ONE (l) of the Amended of the Indictment.

 

Isl `

/
John A. Gibney, .lr. '
Unitcd Statcs Dis ct Ju ge

 

 

 

Date:§ F 2-0 (cr

Richmond, Virgi a

 

